Pee Cueiam,
The defendant was indicted under the Act of March 31, 1861, P. L. 408, for libel. A plea of not guilty was entered and after the case was submitted to a jury, a verdict of guilty was rendered and he was sentenced to pay a fine of $200. While the libel charged is somewhat out of the ordinary, the rules of law applicable to the case have been clearly defined in many cases. Every debatable question of fact was fairly submitted to and considered by the jury, and every proposition of law was rightly decided by the court, after full argument.
The charge of the court, which will be printed with the report of this case, was supported by the decisions of the Supreme Court in Conroy v. Pittsburgh Times, 139 Pa. 334; Mulderig v. Wilkes-Barre Times, 215 Pa. 470; Com. v. Swallow, 8 Pa. Superior Ct. 539; Com. v. Storey, 49 Pa. Superior Ct. 283; Com. v. Graffius, 67 Pa. Superior Ct. 281; Montgomery v. New Era Printing Co., 229 Pa. 165, and is nowhere in conflict with Briggs v. Garrett, 111 Pa. 404. No good purpose would be served in supplementing the charge of the court with further argument.
The assignments of error are overruled and the judgment is affirmed.